DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 10 June 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's election with traverse of Group I, and the species “PD-L1” and “CRISPR/Cas9” as a means of modifying target activity in the reply filed on 20 August 2020 continues to be acknowledged. It is noted that newly added claims 225-228 also read on the instantly elected invention of Group 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 162, 164, 169, 203, 205-212, 221-228 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (“Loew”; U.S. Pre-Grant Publication Number 2017/0335281; of record) in view of Ohaegbulam et al. (“Ohaegbulam”; Trends in Molecular Medicine 2015, 21(1)24-33). This is a new rejection, necessitated by amendment to the claims.
Claim 162 recites an engineered T cell, wherein the engineered T cell comprises: 
(a)    a chimeric antigen receptor (CAR) genetically engineered antigen receptor that specifically binds to an antigen; and
(b)    a disrupted gene encoding PD-Ll. wherein PD-L1 expression is permanently reduced in the engineered T cell; and
(c) an inhibitory nucleic acid molecule that reduces expression of PD-1, wherein reduced expression of pre-1 is transient.
It is noted that the term “engineered” is a functional description that carries no structural correlate, and is therefore interpreted as non-limiting in the present claims, which are drawn to a composition. With regard to claims directed to compositions, it is emphasized that claim scope is not limited by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.04. Similarly, “genetically engineered” at its broadest reasonable interpretation is non-limiting since there is no structure implied by such language. 
Claim 164 recites the engineered T cell of claim 162, wherein the disruption of the gene is mediated by a gene editing nuclease or a gene editing nuclease combination that specifically recognizes the gene.
Claim 169 recites a pharmaceutical composition, comprising the engineered T cell of claim 162 and a pharmaceutically acceptable carrier. 
Claim 203 recites the engineered T cell of claim 162, wherein the disruption of the gene is mediated by a zinc finger nuclease (ZFN), a TAL-effector nuclease (TALEN), or a CRISPR-Cas9 combination that specifically recognizes the gene.
Claim 205 recites the engineered T cell of claim 168, wherein the CAR comprises an extracellular antigen-recognition domain that specifically binds to the antigen and an intracellular signaling domain of a CD3-zeta (CD3ζ) chain.
Claim 206 recites the engineered T cell of claim 205, wherein the intracellular signaling domain further comprising a signaling region of a costimulatory receptor.
Claim 207 recites the engineered T cell of claim 206, wherein the signaling region comprises a signaling domain of CD28 or 4-1BB.
Claim 208 recites the engineered T cell of claim 204, wherein the CAR comprises an extracellular antigen-recognition domain that specifically binds to the antigen and an intracellular signaling domain of a CD3-zeta (CD3ζ) chain.
Claim 209 recites the engineered T cell of claim 208, wherein the intracellular signaling domain further comprising a signaling region of a costimulatory receptor.
Claim 210 recites the engineered T cell of claim 209, wherein the signaling region comprises a signaling domain of CD28 or 4-1BB.
Claims 211 and 212 recite the engineered T cell of the invention, wherein expression of PD-L1 in the T cell is reduced by at least 50% as compared to the expression in the T cell in the absence of the gene disruption.
Claims 221-224 recite the engineered T cell of the invention, wherein the engineered T cell is autologous, and wherein the disruption of the gene eliminates expression of PD-L1 in the cells.
Claims 225 and 226 recite the engineered T cell of claim 162, wherein the inhibitory nucleic acid molecule comprises an RNA interfering agent, wherein the inhibitory nucleic acid molecule is or comprises or encodes a small interfering RNA (siRNA), a microRNA-adapted shRNA, a short hairpin RNA (shRNA), a hairpin siRNA, a precursor microRNA (pre-miRNA) or a microRNA (miRNA).
Claims 227 and 228 recite the engineered T cell of claim 162, wherein the inhibitory nucleic acid molecule comprises a sequence complementary to a PD-1-encoding nucleic acid, wherein the inhibitory nucleic acid molecule comprises an antisense oligonucleotide complementary to a PD-1-encoding nucleic acid.
Loew teaches T cells that express a chimeric antigen receptor. See beginning at abstract and paragraphs [0002]-[0004] for example. Loew teaches such cells may be autologous at paragraph [0091] for example. At paragraph [0046], Loew teaches that the CAR-expressing immune effector cell can express an agent that enhances the activity of a CAR-expressing cell, including agents that inhibit inhibitory molecules such as PD-L1 and PD-1. Paragraph [0084] teaches that CRISPR systems, TALEN systems and zinc-finger nucleases may comprise the agent that inhibits the immune inhibitory system. Since these systems are endonucleases, they would both disrupt and abolish expression of the disclosed PD-L1 target (mentioned again at paragraph [0086] and elsewhere throughout). Loew teaches at paragraph [0098] the agent that inhibits the inhibitory molecule may be a dsRNA, a siRNA, or a shRNA. It was well-known in the art that siRNA comprises an antisense oligonucleotide complementary to a target. Loew teaches the T cell expressing a CAR may comprise an intracellular signaling domain of a CD3-zeta (CD3ζ) chain throughout, at paragraph [0291], for example. Loew also teaches said T cell may comprise a signaling region of a costimulatory receptor, wherein the signaling region comprises a signaling domain of CD28 or 4-1BB throughout, at paragraph [0016] for example. 
Loew discloses engineered T cells expressing a CAR and also comprising a PD-L1 or PD-1 gene disrupted by a CRISPR endonuclease. Separately, Loew also discloses engineered T cells expressing a CAR and also comprising an inhibitory molecule that is an siRNA that inhibits PD-L1 or PD-1 expression, Loew does not explicitly teach a T cell comprising both a CRISPR endonuclease and an siRNA that inhibits PD-L1 or PD-1 expression. 
Ohaegbulam teaches that inhibiting both components of the PD-1 and PD-L1 pathway using antibodies directed thereto enhances T cell function. See abstract, for example.
One of ordinary skill in the art would have considered combining the inhibition of PD-L1 and PD-1 in a single T cell to have been prima facie obvious at the time the invention was filed. Loew teaches inhibiting either PD-L1 or PD-1 with a choice of CRISPR-mediated gene inhibition (which would result in permanent inhibition of expression) or siRNA (which would result in transient inhibition of expression). It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. Separately, Ohaegbulam teaches that inhibition of both PD-L1 and PD-1 are useful in enhancing T cell function in treating cancer. Thus, explicit reasoning for their combination may also be found in these teachings of Ohaegbulam. Since all such method steps and compositions required to accomplish CRISPR-mediated inhibition of PD-L1 and transient inhibition of PD-1R taught by the cited combination, one of ordinary skill in the art would have had a reasonable expectation of success in making and using such cells. Accordingly in the absence of evidence to the contrary, the invention as a whole would have been considered prima facie obvious by one of ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633